Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	The present Office Action is based upon the original patent application filed on 12/04/2019 as modified by the preliminary amendment filed on 07/09/2020. Claims 1-20 are now pending in the present application.
	
Information Disclosure Statement
3. 	The information disclosure statements filed on 03/06/2020, 04/02/2020, 04/23/2020, 11/12/2020, 02/16/2021 and  03/23/2021,  comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. They have been considered and placed in the application file.

Specification
4. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
5.	Claim 8 is objected to because of the following informalities:
the first MCS table” should be changed to -- in a first MCS table --; since it has not been previously defined or disclosed before itself.
Also, in claim 8, it is unclear the “determining” step is based on what (receiving) feature(s) for determining the first modulation and coding scheme (MCS) index. The Applicants are suggested to further amend the claim, e.g. receiving a first channel quality indicator (CQI) index sent by the UE, to avoid claims vague and unclear.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,250,356 (U.S. Application No. 15/837,890 previously prosecuted and issued on 04/02/2019; hereinafter refer as ‘0356’). Although the claims at issue are not identical, they are not patentably distinct from each other because of the below rationales.
The presentative claims from the instant application and the ‘0356 patent are compared below.
Claims 1-32 of the ‘0356 patent teach essentially the same notification methods (see claims 1-14 of the instant application) and notification apparatus (see claims 15-20 of the instant application).
Regarding claim 8 of the instant application, claim 6 of the ‘0356 patent’s teaches essentially the same method steps such as “determining a first MCS index; sending the determined first MCS index to the UE; wherein the first MCS table comprises multiple entries whose modulation schemes are higher than 64QAM, e.g. ‘greatest among all entries in the second MCS table’’; multiple entries in a second MCS table whose modulation schemes are QPSK, 16QAM and 64QAM; wherein the second MCS table comprising combination formed by 
However, such difference appears to be either rewording, paraphrasing a certain limitation or using different wording but meaning is the same. Such difference is deemed obvious to those skilled in the art of claim drafting to express a certain limitation in different style of writing or word usage, but meaning is the same. Also, through claim comparison, a skilled artisan would have recognized that claim 8 of the instant application is a broader version or an obvious variation of claim 6 of the ‘0356 patent by omitting the above identified limitations (for example, receiving a first channel quality indicator (CQI) index sent by UE ...; first/second CQI tables, etc.).
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before; and omission of a reference whose function is not needed would be an obvious variation.
Claims 9-14 of the instant application are deemed obvious with an addition of limitation of claims 6-15, 21-30 and 32 of the ‘0356 patent for the same rationales applied to claims 8 discussed above.
Claims 1-7 and 15-20 of the instant application call for a ‘notification method’ and ‘apparatus’ having limitations, which only differs from the method in claims 8-14 in terms of the category (the UE vs base station) and is substantially corresponding to claims 8-14 with respect to the technical features (receiving vs sending), thereof. Thus, they are deemed obvious over claims 1-5, 16-20 and 31, respectively, of the ‘2543 patent for the same rationales applied to claims 8-14 discussed above.

Examiner's Note: In order to facilitate the examination of the conformity of the amended claim set, the applicant is requested to clearly identify the amendments carried out, irrespective of whether they concern amendments by addition, replacement or deletion, and indicate the passages of the application was filed on which these amendments are based.

Allowable Subject Matter
8.	Claims 6 and 14 would be allowable if rewritten/amended or by a properly filed Terminal Disclaimer to overcome the nonstatutory obvious-double patenting rejection under 37 CFR 1.321, set forth in this Office action; since claimed features in the claims are not taught or suggested in any of the prior art of records.
The following is a statement of reasons for the indication of allowable subject matter: the above claims 1, 8 and 15, including all of the limitations of the base claim and any intervening claims, both recite limitations “ ... ; sending the first MCS index to a user equipment (UE), wherein the first MCS index is an index of an entry in the first MCS table, the first MCS table comprises: entries in which a modulation scheme is higher than 64QAM; entries in which a modulation scheme is QPSK, which are part of entries that are in a second MCS table and in which a modulation scheme is QPSK, wherein MCS indexes corresponding to the part of entries in the second MCS table are discontinuous, and the part of entries do not comprise an entry in which an MCS index is greatest among all entries that are in the second MCS table and in which a modulation scheme is QPSK; and at least one entry that is in the second MCS table and in which a modulation scheme is 16QAM; wherein modulation schemes in the second MCS table comprise only QPSK, 16QAM, and 64QAM.” that do not appear in the prior art of record, considered individually or in combination, fails to further teach the aforementioned limitations in a manner as cited in the claim and dependent claims.
 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nimbalker et al. (U.S. 8,284,732), Jin et al. (U.S. 8,537,750), Marinier et al. (U.S. 9,973,297) and Xia; Liang (U.S. 10,721,016) are all cited to show system/devices and methods for improving the higher order modulation transmission based on TBS and MCS tables in wireless telecommunication networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


March 31, 2021